Case: 20-10998     Document: 00515923132         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 1, 2021
                                  No. 20-10998                         Lyle W. Cayce
                                                                            Clerk

   Advanced Physicians, S.C.,

                                                           Plaintiff—Appellant,

                                       versus

   National Football League,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2432


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Advanced Physicians (“Advanced”) appeals the district court’s
   dismissal of its state-law tortious-interference claim against the National
   Football League (“NFL”). According to its complaint, Advanced began
   providing medical treatment to former NFL players in 2007. In exchange for
   that treatment, the players assigned to Advanced their health insurance


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10998      Document: 00515923132            Page: 2    Date Filed: 07/01/2021




                                      No. 20-10998


   benefits under the NFL Player Insurance Plan (“Plan”) so that Advanced
   could “receive payment from the Plan.” The Plan, in turn, covered certain
   expenses that were “Medically Necessary.” But it specifically excluded
   expenses “incurred in connection with an Occupational Disease or an
   Occupational Injury,” along with expenses “incurred . . . in connection with
   an Injury or Sickness which is covered under any workers’ compensation or
   similar law.” Cigna Health and Life Insurance Company (“Cigna”) was “the
   sole entity with the legal right to administer the medical benefits covered by
   the Plan.”
          Advanced treated dozens of NFL players between 2007 and 2014 and
   “received payment from Cigna with minimal difficulties.” The payments
   eventually stopped. According to Advanced, this occurred because “the
   NFL directed Cigna to deny all of Advanced’s claims as work-related.”
   Advanced sued the NFL in Illinois state court, alleging that the NFL had
   tortiously interfered with its patient relationships in violation of Illinois law.
          The NFL removed the case to the Northern District of Illinois on the
   theory that the Employee Retirement Income Security Act of 1974
   (“ERISA”) completely preempted Advanced’s claim. See Aetna Health Inc.
   v. Davila, 542 U.S. 200, 210 (2004) (recognizing complete preemption under
   ERISA); Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 67 (1987) (holding that
   completely preempted state-law claims arise under federal law and are
   removable to federal court (citing 28 U.S.C. §§ 1331, 1441(b))). The district
   court agreed and upheld the NFL’s removal. Then it transferred the case to
   the Northern District of Texas, where Advanced was litigating similar claims
   against Cigna. That court also found complete preemption under ERISA. So
   when Advanced refused to amend its complaint to state a valid ERISA claim,
   the district court dismissed it. Advanced timely appealed.




                                           2
Case: 20-10998        Document: 00515923132          Page: 3    Date Filed: 07/01/2021




                                      No. 20-10998


          The Supreme Court has established a two-part test for determining
   when ERISA completely preempts a state-law claim. First, we must ask
   whether the plaintiff “could have brought his claim under ERISA
   § 502(a)(1)(B).” Davila, 542 U.S. at 210. We answer that question by
   identifying what the plaintiff is truly “complain[ing] . . . about.” Id. at 211. If
   the “only action complained of” is the “denial[] of coverage promised under
   the terms of [an] ERISA-regulated employee benefit plan[],” Davila’s first
   requirement is satisfied. Ibid.; see also 29 U.S.C. § 1132(a)(1)(B). Second, we
   must ask whether the plaintiff’s suit implicates a “legal duty . . . independent
   of ERISA or the plan terms.” Davila, 542 U.S. at 210. We answer that
   question by reviewing the plaintiff’s allegations alongside the state law on
   which they are based. See id. at 211–13. If “interpretation of the terms of [a]
   benefit plan[] forms an essential part” of the plaintiff’s claim, Davila’s
   second requirement is satisfied. Id. at 213.
          Here, the only action Advanced complained of was the NFL’s
   “direct[ing] Cigna to deny all of Advanced’s claims as work-related.” In
   other words, the “essence” of Advanced’s complaint is that the NFL
   wrongfully facilitated a coverage denial. Hubbard v. Blue Cross & Blue Shield
   Ass’n, 42 F.3d 942, 946 (5th Cir. 1995). ERISA § 502(a)(1)(B) allows
   beneficiaries like Advanced to vindicate that claim. See 29 U.S.C.
   § 1132(a)(1)(B).
          Furthermore, interpreting an ERISA benefit plan forms an essential
   part of Advanced’s tort claim. To prevail on its claim of tortious interference,
   Advanced must show that it had a “reasonable expectation of [maintaining]
   a valid business relationship” with its NFL patients. Dowd & Dowd, Ltd. v.
   Gleason, 693 N.E.2d 358, 370 (Ill. 1998) (quotation omitted). Advanced’s
   complaint makes clear that its business relationship with NFL players hinged
   on those players being covered under the Plan: the relationship began when
   the players assigned their benefits to Advanced so that Advanced could



                                           3
Case: 20-10998     Document: 00515923132         Page: 4   Date Filed: 07/01/2021




                                  No. 20-10998


   “receive payment from the Plan”; and the relationship faltered when Cigna
   and the NFL determined that the players were seeking treatment for “work-
   related” injuries not covered under the Plan. Whether the NFL players
   actually sought “work-related” treatment plainly requires interpreting the
   work-related exclusions in the Plan. So Plan interpretation is essential to
   Advanced’s claim. Therefore, Advanced’s tort claim is completely
   preempted.
         AFFIRMED.




                                       4